Exhibit 10.7.1

Amendment to Employment Agreement

Magnum Hunter Resources Corporation, a Delaware corporation (the “Company”) and
H.C. “Kip” Ferguson (“Executive”) entered into an Employment Agreement effective
October 1, 2009 (the “Agreement”). The Company and Executive desire to amend the
Agreement effective as of November 14, 2011, as follows:

FIRST: Section 1.1(e) of the Agreement is hereby amended by restatement in its
entirety as follows:

(e) “Change of Control” means a “Change in Control” as defined under the
Incentive Plan as in effect on November 14, 2011.

SECOND: Section 1.1(l) of the Agreement is hereby amended by restatement in its
entirety as follows:

(l) “Incentive Plan” means the Company’s Stock Incentive Plan as amended from
time to time.

THIRD: To correct a scrivener’s error, Section 5.2(d) of the Agreement is hereby
renumbered as Section 5.3 and all subsequent sections and subsections are
renumbered accordingly.

 

Executed on the 16th day of November, 2011. Magnum Hunter Resources Corporation

/s/ Joe L. McClaugherty

By Joe L. McClaugherty, Chair, Compensation Committee of the Board of Directors
Executive

/s/ H.C. “Kip” Ferguson

H.C. “Kip” Ferguson

 

- 1 -